Mr. Barry Emigh 1720 Arrowhead Road, Apt. O North Little Rock, AR 72118
Dear Mr. Emigh:
You have requested certification, pursuant to A.C.A. § 7-9-107 (Repl. 2000), of a popular name and ballot title for a proposed constitutional amendment. You have previously submitted several similar measures, each of which I rejected due to ambiguities in the text of your proposed amendments. See, e.g., Ops. Att'y Gen. 2000-280, -263, -247, 241, -240, -214, -193, -192, -186, -163, -152, -138, -135 and -120.
You have made changes to your measure and submitted a revised popular name and ballot title for my certification. Your proposed popular name and ballot title state:
 POPULAR NAME  PAYMENT OF CANVASSERS AND SPONSORS WITH STATE AND LOCAL GROSS RECEIPT SALES TAX ON FOOD ITEMS BEFORE ABOLISHING SAID TAX
 BALLOT TITLE  AMENDMENT TO PROVIDE FOR THE SEPARATE RECEIPT AND ACCOUNTING, BY THE DEPARTMENT OF FINANCE AND ADMINISTRATION, OF THE STATE AND LOCAL GROSS RECEIPT SALES TAX ON FOOD ITEMS; DEFINING FOOD ITEMS AS ANY ITEM THAT IS EDIBLE TO INCLUDE DRINKABLE FOOD ITEMS AND NON-PRESCRIPTION VITAMIN SUPPLEMENTS NOT CONTAINING ALCOHOL WITH EXCEPTION OF EXCLUSIONS AS NOTED HEREIN; PROVIDING FOR THE DEPOSIT OF FUNDS IN THE CANVASSER'S ACCOUNT BEGINNING ON THE 31ST DAY AFTER VOTER APPROVAL OF THIS AMENDMENT, BY THE DEPARTMENT OF FINANCE AND ADMINISTRATION, OF THE STATE AND LOCAL GROSS RECEIPT SALES TAX ON FOOD ITEMS AS DEFINED HEREIN FOR 180 DAYS, AND REQUIRING THE IMMEDIATE DEPOSIT OF SUCH FUNDS IN THE ACCOUNT FOR SAID TIME; CREATING THE CANVASSER'S ACCOUNT SEPARATE AND APART FROM THE STATE TREASURY TO BE ADMINISTERED BY THE STATE BOARD OF FINANCE; AMENDING A.C.A. § 19-4-803 TO EXEMPT THE "CANVASSER'S ACCOUNT" FORM THE REQUIREMENTS OF AN APPROPRIATION; EMPOWERING THE STATE BOARD OF FINANCE TO DISTRIBUTE THE CANVASSER'S ACCOUNT MONEY TO BE KEPT AS DISTINCT CASH FUNDS SEPARATE AND APART FROM THE STATE TREASURY; EMPOWERING THE STATE BOARD OF FINANCE TO MANAGE AND INVEST THE CANVASSER'S ACCOUNT IN COMPLIANCE WITH THE PRUDENT INVESTOR RULE AND OTHER APPLICABLE STANDARDS IN A.C.A. §§ 24-3-408, -414, -415, -417 TO -425 AND A.C.A. § 19-3-518; EMPOWERING THE STATE BOARD OF FINANCE TO HIRE PROFESSIONALS TO ASSIST IN THE INVESTMENT OF THE CANVASSER'S ACCOUNT, AND AUTHORIZING THE BOARD TO USE INVESTMENT EARNINGS FROM THOSE FUNDS TO COMPENSATE SUCH PROFESSIONALS; AUTHORIZING THE STATE BOARD OF FINANCE TO DISTRIBUTE 40% OF THE PRINCIPAL AMOUNT OF THE STATE AND LOCAL GROSS RECEIPT SALES TAX ON FOOD ITEMS DEPOSITED IN THE CANVASSER'S ACCOUNT TO BE DIVIDED BY THE NUMBER OF REGISTERED VOTER'S SIGNATURES COUNTED AS VALID BY THE SECRETARY OF STATE TO PLACE THIS AMENDMENT ON THE REGULAR GENERAL ELECTION BALLOT WITH EACH CANVASSER RECEIVING A PAYMENT FROM THE CANVASSER'S ACCOUNT FOR EACH REGISTERED VOTER'S SIGNATURE THE CANVASSER HAS OBTAINED THAT HAS BEEN COUNTED AS A VALID REGISTERED VOTER BY THE SECRETARY OF STATE TO PLACE THIS AMENDMENT ON THE BALLOT; AUTHORIZING THE STATE BOARD OF FINANCE TO DISTRIBUTE 10% OF THE PRINCIPAL AMOUNT OF THE STATE AND LOCAL GROSS RECEIPT SALES TAX ON FOOD ITEMS DEPOSITED IN THE CANVASSER'S ACCOUNT TO BE PAID TO THE SPONSOR OF THIS AMENDMENT; REQUIRING THE STATE BOARD OF FINANCE TO MAKE SUCH AMOUNTS PAYABLE TO THE CANVASSERS AND THE SPONSOR OF THIS AMENDMENT WITHIN 30 WORKING DAYS AFTER THE FINAL DEPOSIT OF THE PRINCIPAL AMOUNT OF THE STATE AND LOCAL GROSS RECEIPT SALES TAX ON FOOD ITEMS IN THE CANVASSER'S ACCOUNT; PROVIDING 50% OF THE PRINCIPAL AMOUNT OF DEPOSIT FROM THE STATE AND LOCAL GROSS RECEIPT SALES TAX ON FOOD ITEMS SHALL BE RETAINED IN THE CANVASSER'S ACCOUNT; PROVIDING NO PAYMENT SHALL BE MADE BY THE STATE BOARD OF FINANCE TO ANY PERSON FOR THEIR SIGNATURE ON ANY PETITION AS A PETITIONER WITH THEIR SIGNATURE AS A CANVASSER; AUTHORIZING THE STATE BOARD OF FINANCE TO DISTRIBUTE 40% OF THE INVESTMENT EARNINGS FROM THE CANVASSER'S ACCOUNT EARNED 24 MONTHS PREVIOUS TO THE DATE OF VOTER APPROVAL OF ANY STATE WIDE AMENDMENT OR ACT TO BE DIVIDED BY THE TOTAL NUMBER OF REGISTERED VOTER'S SIGNATURES COUNTED AS VALID BY THE SECRETARY OF STATE TO PLACE ALL THOSE AMENDMENTS AND ACTS ON THE REGULAR GENERAL ELECTION BALLOT THAT HAVE BEEN APPROVED BY THE VOTERS WITH EACH CANVASSER RECEIVING A PAYMENT FROM THE CANVASSER'S ACCOUNT FOR EACH SIGNATURE THE CANVASSER HAS OBTAINED THAT HAS BEEN COUNTED AS A VALID REGISTERED VOTER BY THE SECRETARY OF STATE TO PLACE AN AMENDMENT OR ACT ON THE BALLOT REGARDLESS OF THE NUMBER OF SIGNATURES A CANVASSER HAS OBTAINED ON ANY ONE OR MORE AMENDMENTS APPROVED BY THE VOTERS; AUTHORIZING THE STATE BOARD OF FINANCE TO DISTRIBUTE 10% OF THE INVESTMENT EARNINGS FROM THE CANVASSER'S ACCOUNT EARNED 24 MONTHS PREVIOUS TO THE DATE OF VOTER APPROVAL OF ANY STATE WIDE AMENDMENTS OR ACTS, AND DIVIDED BY THE NUMBER OF STATE WIDE AMENDMENTS OR ACTS APPROVED BY THE VOTERS WITH EACH SPONSOR RECEIVING A PAYMENT FROM THE ACCOUNT FOR EACH AMENDMENT OR ACT THE SPONSOR HAS APPROVED BY THE VOTERS REGARDLESS OF THE NUMBER OF AMENDMENTS OR ACTS A SPONSOR HAS APPROVED BY THE VOTERS; REQUIRING THE STATE BOARD OF FINANCE TO PAY THE CANVASSERS AND SPONSORS FROM THE CANVASSER'S ACCOUNT WITHIN 30 WORKING DAYS AFTER VOTER APPROVAL OF ANY STATE WIDE AMENDMENT OR ACT; PROVIDING ANY PAYMENT FROM THE CANVASSER'S ACCOUNT BY THE STATE BOARD OF FINANCE TO ANY CANVASSER OR SPONSOR OF ANY STATE WIDE AMENDMENT OR ACT APPROVED BY THE VOTERS TO BE EXEMPT FROM ANY STATE TAX; REQUIRING RE-DEPOSIT OF INVESTMENT EARNINGS IN THE CANVASSER'S ACCOUNT NOT USED FOR THE PURPOSES HEREIN STATED; PROVIDING ON THE 211TH DAY AFTER THE DATE OF VOTER APPROVAL OF THIS AMENDMENT FOOD ITEMS, AS DEFINED HEREIN, SHALL BE EXEMPT FROM THE STATE AND LOCAL GROSS RECEIPT SALES TAX WITH EXCEPTION OF EXCLUSION AS NOTED HEREIN; EMPOWERING THE DEPARTMENT OF FINANCE AND ADMINISTRATION TO COLLECT AN ADDITIONAL TAX ON HALF A PERCENT ON THE NET AMOUNT GREATER THAN $65,000.00 EARNED ANNUALLY BY AN INDIVIDUAL AND JOINT PERSONAL EARNED INCOME REGARDLESS OF THE NUMBER OF DEPENDANTS; TO PROVIDE THIS AMENDMENT SHALL NOT AFFECT THE "ARKANSAS SOFT DRINK TAX ACT" NOR ANY ITEMS HEREAFTER EXCLUDED FROM THE "ARKANSAS SOFT DRINK TAX ACT"; TO PROVIDE THIS AMENDMENT SHALL NOT AFFECT ANY TAX ON ANY PREPARED RESTAURANT FOODS, PREPARED AND SERVED BY A RESTAURANT, OR OTHER BUSINESSES SIMILAR TO RESTAURANTS SERVING PREPARED FOODS AUTHORIZED, AND DEFINED AS A RESTAURANT, OR SIMILAR BUSINESS IN A.C.A. § 25-75-601 THROUGH -618 AND A.C.A. § 26-75-701 NOR ANY ITEMS HEREAFTER EXCLUDED FROM THE PROVISIONS OF THIS TAXATION; TO PROVIDE THIS AMENDMENT SHALL NOT AFFECT ANY TAX ON ANY ALCOHOLIC BEVERAGE TO INCLUDE BEER, WINE, LIQUEURS, CHAMPAGNE AND ALL OTHER INTOXICATING BEVERAGES CONTAINING ALCOHOL FROM THIS AMENDMENT NOR ANY ITEMS HEREAFTER EXCLUDED FROM THE PROVISIONS OF THIS TAXATION; TO PROVIDE THIS AMENDMENT TO BE SELF EXECUTING; TO PROVIDE FOR REPEAL OF PRIOR CONSTITUTIONAL AND STATUTORY PROVISIONS INCONSISTENT WITH THIS AMENDMENT, AND TO PROVIDE SEVERABILITY
The Attorney General is required, pursuant to A.C.A. § 7-9-107, to certify the popular name and ballot title of all proposed initiative and referendum acts or amendments before the petitions are circulated for signature. The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, if he can do so, or if the proposed popular name and ballot title are sufficiently misleading, may reject the entire petition.
Because your proposed measure contains certain ambiguities and drafting errors, I cannot summarize the measure in a ballot title that accurately and fairly reflects the contents of the measure. I must therefore reject your proposed popular name and ballot title. If you are aggrieved at my action in this regard, you have the right, by petition, to apply to the Arkansas Supreme Court for proper relief. See A.C.A. § 7-9-107(d) (Repl. 2000).
Sincerely,
MARK PRYOR Attorney General